Citation Nr: 1017899	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-24 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for residuals of 
radiation exposure, including lumps under the right and left 
armpits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to November 
1989 and from January 1991 to May 1991.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction of the Veteran's claims file 
was later transferred to the Denver, Colorado RO.  In a 
September 2008 decision, the Board reopened the previously 
denied claims for service connection for right and left knee 
disabilities and remanded the claims for service connection 
for low back, right and left knee, and radiation residual 
disabilities for additional development.  With regard to the 
issues decided herein, the Board is satisfied that there has 
been substantial compliance with the remand directives and it 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The issue of entitlement to service connection for a low back 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has current chronic disabilities of both 
knees that have been medically attributed to injuries during 
service.

2.  The Veteran does not currently have any disability 
manifested by lumps under either armpit.


CONCLUSIONS OF LAW

1.  Degenerative changes of the right knee were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


2.  Degenerative changes of the left knee were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

3.  Service connection for residuals of radiation exposure, 
including lumps under the right and left armpits, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice pertaining to the issue of entitlement to 
service connection for residuals of radiation exposure was 
sent in August 2004, March 2006, and November 2008 letters, 
and the claim was readjudicated in a March 2010 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a VA 
examination, and afforded the appellant the opportunity to 
give testimony before the Board, although he declined.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim for service connection for residuals of 
radiation exposure at this time.

With respect to the claims for entitlement to service 
connection for right and left knee disabilities, the Board is 
granting the benefits sought on appeal.  Therefore, it is not 
necessary to discuss VA's duties to notify or assist the 
Veteran in substantiating the claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 C.F.R. §§ 
3.307, 3.309.  Disorders diagnosed more than one year after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).


Right and Left Knees

The service treatment records show that the Veteran was seen 
with patellofemoral dysfunction of both knees in March 1991.  
A May 1991 treatment record noted bilateral patellofemoral 
pain syndrome.

On a VA examination in June 1991, the Veteran reported 
bilateral knee pain.  The examiner found insufficient 
clinical evidence at the time to warrant a diagnosis of any 
acute or chronic disorder.  On VA examination in November 
2004, the Veteran reported continuing knee pain.  X-rays 
showed very mild posterior patellar spurring suggesting mild 
degenerative disease.  The diagnosis was bilateral knee 
sprain and degenerative joint disease 

A VA examination was conducted in November 2009.  The 
examiner reviewed the claims folder in conjunction with the 
examination.  She diagnosed left knee retropatellar pain 
syndrome, no limitation of motion, with mild degenerative 
joint disease in the medial and patellofemoral compartments; 
and right knee retropatellar pain syndrome, no limitation of 
motion, with mild degenerative joint disease, borderline 
lateral patellar tilt.  The examiner provided the following 
opinion:

With regards to the right and left knee, 
the service record did show an injury to 
the knee in 1991.  As reported by the 
Veteran, he had continuing pain in these 
areas since service, and the current 
condition with degenerative changes, mild, 
of the right and left knee, noted at the 
area of the patellar compartment, is at 
least as likely as not, more than 50/50 
probability, related to the injuries 
sustained during military service.  The 
degenerative change is a natural 
progression of the condition, that is on 
the joints, postinjury.  This is noted 
sooner or later.  The Veteran did not have 
any other injuries to the right and left 
knee post-military.  He seems to be a very 
credible historian and honest man.

The Veteran contends that his current bilateral knee 
disabilities are related to injuries in service.  The recent 
VA physician's opinion, which was based on a full review of 
the record as well as examination of the Veteran, determined 
that the current bilateral knee disabilities were more likely 
than not related to the Veteran's inservice injuries.  There 
are no other medical opinions of record that would refute the 
VA examiner's conclusion.  Accordingly, the Board grants 
service connection for the current left and right knee 
disabilities.

Radiation Claim

The Veteran contends that he has a disability manifested by 
lumps under his armpits which he believes is related to 
exposure to radiation while guarding missile silo sites in 
West Germany in the 1980s and/or exposure to rain following 
the Chernobyl incident in 1986.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may 
be presumptively service connected if manifest in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation- 
risk activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest five years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  
The medical adviser must determine whether sound scientific 
and medical evidence supports a conclusion that it is "at 
least as likely as not" that the disease resulted from in- 
service radiation exposure or whether there is "no reasonable 
possibility" that the disease resulted from in- service 
radiation exposure.  38 C.F.R. § 3.311(c)(1).

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The service treatment records note that in April 1985 the 
Veteran complained of a bump in the right axilla for the past 
two months.  A cyst with edema was noted.  

Following service in May 2004, the Veteran reported tender 
nodules in the left axilla.  Examination showed tender lymph 
nodes, left axillary region.  In June 2004, examination 
showed firm, mildly tender abnormality under the left axilla.  
This was noted to be probable thrombophlebitis, resolving, as 
it was symptomatically better.

On VA examination in November 2004, the Veteran reported that 
he had no lumps under either axilla.  Detailed examination 
showed no evidence of lymphadenopathy, no mass lesion, no 
redness, increase in heat, swelling, tenderness, or drainage 
in either axilla area.  No venous distention was present.  
There was insufficient evidence to warrant diagnosis of acute 
or chronic condition of lumps under the axilla; no evidence 
thereof now.

On VA examination in November 2009, there was no evidence of 
lumps on the right and left axillae.

With respect to the Veteran's contention that he currently 
has a disability manifested by lumps under the armpits that 
might be related to exposure to ionizing radiation, the Board 
initially notes that such condition is not subject to the 
presumptive provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Additionally, it is not a "radiogenic disease" 
pursuant to 38 C.F.R. § 3.311.  Accordingly, the only avenue 
for entitlement to service connection for the Veteran's 
claimed disability under the theory that it was caused by 
exposure to radiation is under 38 C.F.R. § 3.303(d) which 
requires evidence that the disease diagnosed after discharge 
was otherwise incurred during active service, including as a 
result of exposure to radiation.

In this case, the two most recent VA examinations have failed 
to find any objective pathology of either axilla area.  
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, in the absence of proof of a present 
diagnosis of radiation residuals/lumps under the armpits, 
there can be no valid claim for service connection.  See 
Brammer, supra.


ORDER

Service connection for right knee disability is granted.

Service connection for left knee disability is granted.

Service connection for residuals of radiation exposure, 
including lumps under the right and left armpits, is denied.


REMAND

In April 2010, the Board received additional medical evidence 
pertaining to the low back claim.  The Veteran did not 
include a waiver of consideration of that evidence and it 
must be reviewed by the RO.  See 38 C.F.R. § 20.1304(c).

The Veteran contends that he has a current low back 
disability that is related to an inservice injury.  The 
service treatment records show that in October 1989 he 
reported chronic back pain for the past two years.  Resolving 
myofascial back pain was noted.  There were no back 
complaints noted during the second period of active duty in 
1991. 

A November 2000 private treatment record noted slight 
degenerative scoliosis of the lumbar spine.  Subsequent CT 
scan showed a bridging of the right sacroiliac join 
anteriorly.  A November 2004 VA examination noted lumbosacral 
strain.

A VA examination was conducted in November 2009.  The 
examiner diagnosed lumbosacral spine strain, with X-ray 
showing mild scoliosis, minimal anterior spondylosis, mild 
degenerative sacroiliac changes, and limited motion.  The 
examiner provided the following opinion:

The scoliosis is most likely due to the 
injury.  This is at least as likely as not 
related to the injury sustained in the 
military service in October as noted to 
have a mild sacroiliac joint strain....X-ray 
did show the evidence of mild degenerative 
changes on the SI joint and minimal 
anterior spondylosis which is a natural 
progression of the condition.  For these 
reasons, the current back condition is at 
least as likely as not, more than 50/50 
probability, to be related to the injury 
sustained during military service, and the 
records did document the sacroiliac 
degenerative changes.

In reviewing the examination report, the Board notes that the 
examiner incorrectly described the November 2000 private 
examination report as a "service medical record."  
Additionally, given that her opinion appears to refer to an 
inservice finding of sacroiliac degenerative changes, when 
such changes were actually noted nine years after separation 
from service, the Board finds that the November 2009 VA 
examination report may not be relied on as probative on the 
issue of entitlement to service connection for low back 
disability.

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Thus, another examination is necessary in order to 
properly adjudicate the low back claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to address the 
current nature and likely etiology of any 
diagnosed low back disorder(s).  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.

Based on the examination and review of the 
record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any diagnosed disorder(s) of 
the low back is/are attributable to 
service.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale. If the examiner is 
unable to render an opinion without 
resorting to speculation, the examiner 
should provide a complete explanation of 
the factors that limit the ability to 
render a non-speculative opinion.

2.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
claim of entitlement to service connection 
for a low back disability.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


